Citation Nr: 0425265	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  00-08 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Eckart


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the June 1999 Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana, which 
denied the claim on appeal.

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing held at the RO in December 
2003.

In February 2004, the Board rendered a decision signed by a 
Veterans Law Judge who did not hold the hearing.  In an 
August 2004 decision, the Board vacated the February 2004 
decision, based on the fact that it was not decided by the 
Veterans Law Judge who had conducted the hearing as required 
under 38 C.F.R. § 20.707. 

The reopened claim is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In July 1997, the RO denied the veteran's claim for 
service connection for a right knee disorder.  The veteran 
was notified of his procedural and appellate rights in an 
July 1997 letter; however, he did not submit a notice of 
disagreement within one year of this decision.

2.  New evidence received since the RO's July 1997 decision 
bears directly and substantially upon the specific matter 
under consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's July 1997 decision, which denied a claim for a 
right knee disorder, is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

2.  New and material evidence has been received since the 
RO's July 1997 decision, and the claim for service connection 
for a right knee disorder is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the duty to notify and 
assist has been met to the extent necessary to reopen the 
claim.  Thus, there is no prejudice to the veteran in 
deciding that part of the claims at this time.  VA's duty to 
notify and assist with regard to the merits of the claim is 
discussed in the REMAND herein.   
   
In a July 1997 rating decision, the RO denied entitlement to 
service connection for a right knee disorder noting that the 
service medical records were negative for any complaints, 
findings, or diagnoses of a right knee disorder.  
Additionally, the evidence of record did not show a current 
right knee disorder.  The veteran was notified of this 
decision in a July 1997 letter, which provided him with 
information as to his procedural and appellate rights.  He 
did not appeal this decision.  Thus, this decision is final.  
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2003).

Prior unappealed decisions of the RO are final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2003).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  
Specifically, under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

Regardless of the determination reached by the RO, the Board 
must find that new and material evidence has been presented 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996). 

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim. 38 C.F.R. § 3.156(a).  However, these 
regulations are effective prospectively for claims filed on 
or after August 29, 2001, and are therefore not applicable in 
this case as the veteran's claim to reopen was filed prior to 
August 29, 2001.

The evidence considered at the time of the 1997 decision 
included the veteran's claim, his service medical records and 
a report that the veteran failed to report for VA 
examination.  The service medical records show that the 
veteran was hit by a forklift by the quarterdeck in April 
1970.  The particular area of the injury was not specifically 
identified but it was noted that there was no swelling or 
bruising, slight pain with forward motion, no apparent 
fracture, and he was treated with ice pack and an ace wrap.  
There was no apparent follow-up medical treatment for any 
right knee complaints as evidenced by the absence of further 
treatment noted in the service medical records.  A February 
1971 service separation examination and report of medical 
history was negative for right knee complaints or findings.

A VA examination was scheduled; however, the veteran failed 
to report for such examination.  No other medical records 
were submitted showing a right knee disability in service or 
currently.  In July 1997, the RO denied the claim on the 
basis that service medical records were completely silent for 
complaints, findings, diagnosis, or treatment for a right 
knee disorder and there was no evidence of a current right 
knee disorder.  

Evidence received since the July 1997 rating decision 
includes the veteran's April 1999 claim, statements and 
hearing testimony and VA and private medical records from 
1997 to present.  In his statements and testimony, the 
veteran noted that he was currently receiving treatment for a 
right knee disorder to include degenerative joint disease, 
which he was told was progressive.  The veteran testified 
that he injured the right side of his leg in service when he 
was hit by a forklift.  He related that he was given a cane 
and placed on light duty for two weeks.  He also testified 
that he continued to have problems with knee pain after 
service, but never sought treatment for it prior to 1997.  He 
indicated that he self treated with over the counter medicine 
and bandages prior to 1997.  

Treatment records, including VA outpatient treatment records 
and private treatment records, dated from 1997 to present, 
records show treatment for a variety of medical conditions.  
Several medical reports show that the veteran reported 
injuring his right knee when he was struck with a forklift in 
1970 in service.  The diagnoses include mild degenerative 
joint disease of the right knee, status post remote right 
knee injury, status post right knee contusion with effusion 
by MRI, and patellofemoral syndrome.

The Board has reviewed the evidence received into the record 
since the July 1997decision, and finds that new and material 
evidence has been received to reopen the claim of service 
connection for a right knee disorder.  Specifically, this 
evidence now shows medical evidence of a diagnosis of current 
right knee disorder, testimonial evidence suggesting that he 
received an injury to his right knee in service in a forklift 
accident and medical evidence indicating that a forklift 
accident injuring an unspecified body part happened in 
service.  This evidence bears directly and substantially upon 
the specific matter under consideration.  This evidence 
therefore constitutes new and material evidence under 38 
C.F.R. § 3.156(a), and the claim is thus reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a right knee disorder 
is reopened; to this extent only, the appeal is granted.


REMAND

During the course of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  VCAA 
significantly expanded the VA's duty to notify and duty to 
assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The Board finds that VA's duty to assist the 
veteran in the development of facts pertinent to his claim 
and to ensure full compliance with due process requirements 
requires a remand in this matter.  Although the veteran was 
advised of the VCAA in a May 2001 statement of the case and a 
supplemental statement of the case, he has yet to be given a 
duty to assist letter in compliance with Quartuccio regarding 
this issue currently on appeal.  A duty to assist/VCAA 
notification letter dated in March 2001 is noted to be 
restricted to the issues of entitlement to service connection 
for bone disease, PTSD and depression.  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The record indicates the veteran has been in receipt 
of Social Security disability benefits since January 2001.  
Although a copy of the decision is of record, it does not 
appear that an effort has been made to obtain potentially 
pertinent medical records from the Social Security 
Administration.  Also the veteran has testified as to 
undergoing VA and private treatment for his right knee and an 
attempt should be made to obtain all available records 
pertinent to this claim.  

Furthermore the Board notes that although the veteran 
underwent a VA examination in April 2001, the examination 
does not include a nexus opinion regarding the veteran's 
current knee complaints and the forklift incident in service.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations for all the issues have been 
satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  
Such notice should specifically apprise 
him of the evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
The VBA AMC should also specifically 
request that he provide any evidence in 
his possession that pertains to the claim 
as explicitly required by 38 C.F.R. 
§ 3.159(b).
 38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

2.  The VBA AMC should contact the Social 
Security Administration to obtain copies 
of any disability determination it has 
made for the appellant and copies of the 
medical records upon which any such 
decision was based.  If records 
pertaining to such claim and medical 
evidence utilized in processing such 
claim are not available, that fact should 
be entered in the claims file.

3.  The VBA AMC must ask the veteran to 
identify all VA and non-VA health care 
providers that have treated or evaluated 
him since service separation for any 
right knee disorder. The VBA AMC should 
then obtain records from each health care 
provider the veteran identifies. 

4.  After completion of #1-3 above, the 
VBA AMC should schedule the veteran for 
the appropriate orthopedic examination to 
determine the nature and etiology of any 
right knee disability that may be 
present.  Any indicated tests should be 
accomplished.  The claims file must be 
made available to the examiners; the 
examiners should indicate in the 
examination reports that the claims file 
was reviewed.  The examiner should opine 
whether it is at least as likely as not 
that the veteran has a current right knee 
disability that occurred as a result of 
his service, to include the forklift 
injury in April 1970.  A rationale for 
any opinion expressed should be provided, 
and the examiner should provide separate 
opinions for each diagnosis rendered, to 
include any significant symptoms related 
thereto.  

5.  The RO should then readjudicate the 
veteran's claim, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If any of the decisions with 
respect to the claims remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



